                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JULIE LYNN CARPER,

                       Plaintiff,                                     8:19CV404

       vs.
                                                                  MEMORANDUM
STATE OF NEBRASKA, NEBRASKA                                        AND ORDER
ATTORNEY GENERAL, HON. CJ
HEAVICAN, Chief Justice, Nebraska
Supreme Court; and HON. TWISS,
Adams, Colfax County Judge;

                       Defendants.


       This matter is before the court on Plaintiff Julie Lynn Carper’s “Pro Forma
Statement” which the court construes as a request to proceed in forma pauperis.
(Filing No. 2.) However, her request does not comply with the terms of 28 U.S.C.
§ 1915, the statute authorizing proceedings in forma pauperis. See 28 U.S.C. §
1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a statement
of all assets such prisoner possesses that the person is unable to pay such fees or
give security therefor”). Plaintiff has the choice of either submitting the $400.00
filing and administrative fees to the clerk’s office or submitting a request to
proceed in forma pauperis that complies with 28 U.S.C. § 1915.1 Failure to take
either action within 30 days will result in the court dismissing this case without
further notice to Plaintiff.




       1
         If Plaintiff is granted leave to proceed IFP in this matter, she will be allowed to pay the
court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler, 110 F.3d 528,
529–30 (8th Cir. 1997). She would not be subject to the $50.00 administrative fee assessed to
non-IFP plaintiffs.
      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s “Pro Forma Statement,” construed as a request to proceed
in forma pauperis (filing no. 2), is denied without prejudice to reassertion in a
motion to proceed in forma pauperis that complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 15, 2019: Check for MIFP
or payment.

      Dated this 12th day of September, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
